THE THIRTEENTH COURT OF APPEALS

                                   13-20-00084-CV


                  In the Interest of the Riley Family Revocable Trust


                                   On Appeal from the
                    18th District Court of Somervell County, Texas
                            Trial Court Cause No. C10638


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

July 22, 2021